Citation Nr: 0719118	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain associated with residuals of a 
gunshot wound to the left thigh with severe injury of Muscle 
Group XIV, fracture of femur and excessive motility of the 
left knee (hereinafter, "low back disorder").

2.  Entitlement to service connection for bilateral leg 
swelling with thrombosis of the right calf, claimed as 
secondary to the service-connected disability of the left 
leg.

3.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine (hereinafter, "cervical 
spine disorder"), claimed as secondary to the service-
connected disability of the left leg.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By this decision, the RO established 
service connection for a low back disorder, evaluated as 10 
percent disabling.  The RO also denied the bilateral leg 
swelling, cervical spine, and TDIU claims.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's low 
back and TDIU claims.  Accordingly, these claims will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
reflects that neither the veteran's bilateral leg swelling 
with thrombosis of the right calf nor his cervical spine 
disorder is related to military service or caused or 
aggravated by his service-connected disability of the left 
leg.


CONCLUSION OF LAW

Service connection is not warranted for veteran's bilateral 
leg swelling with thrombosis of the right calf nor his 
cervical spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in May 2002, 
which is clearly prior to the January 2003 rating decision 
that is the subject of this appeal.  He was also sent 
additional notice by letters dated in October 2005 and June 
2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the June 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, with the exception of the low back and TDIU 
claims, the Board finds that the duty to assist the veteran 
has been satisfied in this case.  All available medical 
records pertinent to the issues on appeal are in the claims 
folder.  The RO also requested records from the Social 
Security Administration (SSA), which responded in October 
2005 that after an exhaustive and comprehensive search they 
were not able to locate the veteran's records.  Nothing 
indicates that the veteran has indicated the existence of any 
other relevant evidence that has not been obtained or 
requested.  Further, he has had the opportunity to present 
evidence and argument in support of his claims.  Although he 
originally requested a Board hearing in conjunction with this 
case, he withdrew his hearing request in November 2004.  
Moreover, he was accorded a VA medical examination in May 
2002 regarding this case.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. § 3.310 will be redesignated as paragraph (c), and a 
new paragraph (b) was added regarding aggravation of 
nonservice-connected disabilities.  The expressed purpose of 
this revision was to conform the regulation to the Court's 
holding in Allen, supra, under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  As the Board was previously 
required to consider whether service connection was warranted 
pursuant to the holding in Allen, supra, the veteran is not 
prejudiced by the Board decision to proceed with the 
adjudication of this case.  See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for bilateral leg swelling with 
thrombosis of the right calf and his cervical spine disorder, 
to include as secondary to the service-connected disability 
of the left leg.  

Initially, the Board notes that while the veteran sustained a 
gunshot wound to the left thigh, an open femur fracture, and 
an open wound of the left knee in January 1967, nothing in 
the service medical records indicates he was treated for 
swelling of the legs while on active duty, nor thrombosis of 
the right calf.  Further, the service medical records note 
that there was no artery or nerve involvement with respect to 
these injuries.  Similarly, there are no findings indicative 
of a cervical spine disorder while on active duty.  Moreover, 
there was no indication of these disabilities on a March 1968 
VA medical examination.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, there is no 
competent medical evidence which links the current 
disabilities to the veteran's active military service, nor 
does he contend otherwise.  Rather, as already indicated, he 
contends both disabilities developed secondary to his 
service-connected disability of the left leg.

Service connection is in effect for residuals of a gunshot 
wound to the left thigh with severe injury of Muscle Group 
XIV, fracture of femur and excessive motility of the left 
knee, evaluated as 40 percent disabling, and degenerative 
arthritis of the left knee, status post total left knee 
arthroplasty, associated with residuals of a gunshot wound to 
the left thigh with severe injury of Muscle Group XIV, 
fracture of the femur and excessive motility of the left 
knee, evaluated as 30 percent disabling.

With regard to the veteran's claim of secondary service 
connection, the Board notes the VA medical examinations of 
the arteries and spine conducted in May 2002 are against this 
claim.  The same clinician conducted both examinations, and 
noted that he had reviewed the veteran's claims folder.  
Following the arteries examination, the examiner diagnosed 
bilateral leg swelling with deep venous thrombosis 
demonstrated on the right calf, and no evidence demonstrating 
a thrombosis in the left.  The examiner noted that there were 
many possible causes of the bilateral leg swelling, but he 
did not believe that the gunshot wound and chronic limp in 
any way had contributed to this particular problem.  
Similarly, while the VA spine examination related the 
veteran's low back disorder to his service-connected left leg 
disability, the examiner did not believe that the chronic 
limp and/or left lower leg problem in any way could 
contribute to the veteran's cervical spine disorder.  

As the VA examiner's opinions were based upon both an 
examination of the veteran and review of his claims folder, 
the Board finds that his conclusions are based upon an 
adequate foundation.  No competent, medical evidence of 
record relates the current bilateral leg swelling with 
thrombosis of the right calf and cervical spine disorder to 
the service-connected left leg disorder.  Therefore, the 
Board concludes that the preponderance of the competent 
medical evidence is against a finding that either the 
veteran's bilateral leg swelling with thrombosis of the right 
calf or his cervical spine disorder was caused or aggravated 
by his service-connected disability of the left leg.  
Accordingly, service connection is not warranted pursuant to 
the provisions of 38 C.F.R. § 3.310.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in reaching the decision in the instant 
case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for bilateral leg swelling 
with thrombosis of the right calf, claimed as secondary to 
the service-connected disability of the left leg, is denied.

Entitlement to service connection for the veteran's cervical 
spine disorder, claimed as secondary to the service-connected 
disability of the left leg, is denied.


REMAND

In the instant case, the Board finds that additional 
development is required regarding the veteran's low back and 
TDIU claims.

As an initial matter, the Board notes that the May 2002 VA 
spine examination did include competent medical findings 
regarding the severity of the low back disorder.  However, 
the criteria for evaluating spine disabilities were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

Inasmuch as the most recent VA examination of the veteran's 
spine in May 2002 occurred prior to the revision of the 
rating criteria, the Board is of the opinion that it may not 
have sufficiently addressed the symptomatology contemplated 
by the new provisions.  The Board is also concerned about the 
fact that it has been approximately 5 years since this last 
examination.  As such, the Board concludes that further 
development, in the form of a new VA examination, and 
adjudication are warranted.

With respect to the veteran's TDIU claim, the Board notes 
that it is the established policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to his service-connected low back disorder, the 
veteran is also service-connected for gunshot wound residuals 
of the left thigh, evaluated as 40 percent disabling; left 
knee arthritis, evaluated as 30 percent disabling; and a left 
hip disorder, evaluated as 10 percent disabling.  Thus, he 
has an overall combined rating of 70 percent (see 38 C.F.R. 
§ 4.25), which satisfies the schedular requirements for 
consideration of a TDIU under 38 C.F.R. §§ 3.340 and 4.16(a).  
However, for the reasons stated above, the Board has 
concluded that a new examination is required regarding his 
claim for a rating in excess of 10 percent for his service-
connected low back disorder.  As the findings of this 
examination may affect the issue of whether a TDIU is 
warranted in this case, the Board concludes that the issues 
are inextricably intertwined, and, thus, it must defer 
adjudication of the TDIU claim until this additional 
development is completed.  More importantly, while the May 
2002 VA spine examination concluded that the low back 
disorder "minimally" interfered with the veteran's work and 
daily activities, it does not appear that a medical opinion 
was obtained regarding what impact the veteran's combined 
service-connected disabilities have upon his employability.  
This also warrants a remand in the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disorder since May 2002.  After 
securing any necessary release, the RO 
should obtain those records not on file.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected low 
back disorder.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must state that the claims 
folder was reviewed.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  

Moreover, following examination of the 
veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's service-
connected disabilities of the low back, 
left leg, left knee, and left hip, render 
him unable to obtain and/or maintain 
substantially gainful employment.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in December 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


